IW5-/.T
                               ELECTRONIC RECORD




COA #      05-14-00695-CR                        OFFENSE:        1


           James Edward Rogers, Jr. v. The
STYLE:     state of Texas                        COUNTY:         Hunt

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    196th Judicial District Court


DATE: 07/20/15                   Publish: NO     TC CASE #:      28576




                          IN THE COURT OF CRIMINAL APPEALS


         James Edward Rogers, Jr. v. The
STYLE:   State of Texas                               CCA#:           ll¥S~/5
         P£Q S^                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      // llf/Zo'S'                               SIGNED:                             PC:_

JUDGE:      fM U>
               'AMs6-^-~-                             PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                              ELECTRONIC RECORD